Citation Nr: 0947029	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  97-29 315A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Evaluation of cervical spondylosis with left radiculopathy.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to 
August 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.

This matter was last before the Board in July 2009.  At that 
time, the Board denied a rating in excess of 10 percent for 
degenerative changes of the lumbosacral spine and a rating in 
excess of 10 percent for hemorrhoids.  The sole remaining 
issue on appeal - entitlement to a rating in excess of 10 
percent for cervical spondylosis with radiculopathy - was 
remanded to the RO for additional evidentiary development.  

While the matter was in remand status, in an October 2009 
rating decision, the RO increased the rating for the 
Veteran's cervical spondylosis to 20 percent, effective 
September 8, 2009.  The RO also assigned a separate 10 
percent rating for radiculopathy of the left upper extremity, 
effective May 21, 2001, and increased that rating to 40 
percent, effective September 8, 2009.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
September 1982 to August 1995.  

2.	On December 1, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran, through her authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran, through her authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


